In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


         Nos. 06-14-00220-CR, 06-14-00221-CR,
          06-15-00030-CR & 06-15-00031-CR


           SHAHID KARRIEM ANSARI, III
                      V.
              THE STATE OF TEXAS


        BRIAN EUGENE WOODARD, Appellant
                      V.
          THE STATE OF TEXAS, Appellee


           CHARLES FRANCIS WILLIAMS
                      V.
              THE STATE OF TEXAS



         On Appeal from the 354th District Court
                   Hunt County, Texas
      Trial Court Nos. 29390, 27739, 30023 & 30068




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

       Julie Vrooman serves as the official court reporter for the 354th Judicial District Court of

Hunt County. Typically a very reliable and conscientious reporter, Vrooman has had difficulty in

the recent past filing records in a timely manner.

        On January 14, 2015, this Court ordered Vrooman to file the reporter’s record in appellate

cause numbers 06-14-00016-CR and 06-14-00017-CR, styled Joseph John Grubbs v. The State of

Texas. Pursuant to our order, the record was to be filed with the Court on or before February 2,

2015. This order was issued after we had granted Vrooman two extensions of the filing deadline.

Nevertheless, Vrooman failed to abide by the deadline established in our order; instead, she tardily

filed the records in these cases on February 11, 2015.

       On January 27, 2015, this Court ordered Vrooman to file the reporter’s record in appellate

cause number 06-14-00190-CR, styled Tonya Ann Rodriguez v. The State of Texas. Under that

order, the deadline for filing the Rodriguez record was February 13, 2015. Again, our order in this

case was only issued after we had given Vrooman two extensions of the filing deadline, and it was

prompted by a third request from Vrooman for additional time. Once again, Vrooman disregarded

the February 13 filing deadline established by our order and, instead, filed the record in this case

piecemeal: a portion on February 18, a second portion on February 20, and the final portion on

February 23, 2015.

       On April 14, 2015, this Court ordered Vrooman to file the reporter’s records in two

additional matters: (1) appellate cause number 06-14-00239-CR, styled Mark Eugene Engle v.

The State of Texas, and (2) appellate cause number 06-14-00221-CR, styled Brian Eugene


                                                 2
Woodard v. The State of Texas. The deadline established by the order in Engle was April 22, 2015,

and the deadline established by the order in Woodard was April 29, 2015. As before, Vrooman

was given two extensions of time in each of these cases, and the orders were issued in the face of

third extension requests from her in both matters. Also as before, Vrooman disregarded the filing

deadlines established by both orders. In Engle, while she filed a portion of the record on April 29,

she did not file the complete record until May 1, 2015. As of the date this order was issued,

Vrooman still has not filed the complete record in Woodard.

               The trial and appellate courts are jointly responsible for ensuring that the
       appellate record is timely filed. The appellate court may extend the deadline to file
       the record if requested by the clerk or reporter. Each extension must not exceed 30
       days in an ordinary or restricted appeal, or 10 days in an accelerated appeal. The
       appellate court must allow the record to be filed late when the delay is not the
       appellant’s fault, and may do so when the delay is the appellant’s fault. The
       appellate court may enter any order necessary to ensure the timely filing of the
       appellate record.

TEX. R. APP. P. 35.3(c).

       In light of Vrooman’s repeated failure to comply with the foregoing orders of this Court,

we are compelled to place Vrooman under a scheduling order governing the submission of all

reporter’s records she is currently responsible for preparing and filing with this Court. There are

currently four separate appeals pending before this Court and originating out of the 354th Judicial

District Court in which deadlines have been set for the filing of the reporter’s records. We order

Vrooman to prepare and file the reporter’s records in these four matters in accordance with the

schedule set out below:




                                                 3
   CAUSE NUMBER                       STYLE                     TO BE RECEIVED ON OR BEFORE
                          Shahid Karriem Ansari, III v.
   06-14-00220-CR                                                       May 20, 2015
                            The State of Texas
                          Brian Eugene Woodward v.
   06-14-00221-CR                                                       May 11, 2015
                            The State of Texas
                          Charles Francis Williams v.
   06-15-00030-CR                                                       June 18, 2015
                            The State of Texas
                          Charles Francis Williams v.
   06-15-00031-CR                                                       June 18, 2015
                            The State of Texas


       Official reporters are responsible for producing a record of the trial proceedings in a timely

manner and in compliance with this Court’s deadlines. While we do require timely filed records,

we have no preference over how this is accomplished, only that it be accomplished timely and in

accordance with applicable law and procedures. This order should not be understood as requiring

that all the work it contemplates must be personally performed by Vrooman. Certainly, an option

available to Vrooman within the spirit of this order is to delegate to one or more legally qualified

persons certain responsibilities in a way that the process of producing the record remains under

Vrooman’s control or authority. Vrooman has the power to keep the production of these records

within her control, if she complies with the above deadlines.

       On the other hand, in addition to contempt power, we are authorized to take other steps to

obtain promptly filed records, “including the appointment of a substitute court reporter to prepare

and file the record from the original court reporter’s notes.” Johnson v. State, 151 S.W.3d 193,

196 (Tex. Crim. App. 2004); see also TEX. R. APP. P. 35.3(c), 37.3(a)(2); Routier v. State, 112
S.W.3d 554, 559 (Tex. Crim. App. 2003). Therefore, if Vrooman does not deliver any of the

completed records by the associated deadline set out in this order, another option available to this


                                                 4
Court is to appoint such a substitute court reporter, to direct the substitute to complete the record

using Vrooman’s notes and records, and to tax the costs of that work to Vrooman. See id.

       The filing deadlines established by this order are final. Any failure to meet a deadline

established by this order will immediately result in the initiation of contempt proceedings against

Vrooman and may result in further actions or orders of this Court.

       IT IS SO ORDERED.

                                                  BY THE COURT

Date: May 7, 2015




                                                 5